DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/22 has been entered. 
Response to Amendment
The Amendment filed 09/22/22 has been entered. Claims 27, 29-30, 33, 36, and 40 have been amended. Claims 27-46 are addressed in the following office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 30, 32-33, 36, 38-40, and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 2011/0022032), cited in previous office action, in view of McKenna et al. (US 2010/0256635).
Regarding claim 27, an invention relating to a surgical apparatus, Zemlok discloses (Figs. 1 & 23) a display system (601) communicatively couplable to a sensor of a surgical instrument (10) and an image capture device [i.e. video means plugged into video output (616; Par. 0181)], the display system comprising: a sensor configured to sense a parameter [i.e. displacement sensor, strain sensor, and/or sensors that detect force exerted on the knife] (Par. Par. 0095, 0133, 0168-0170, 0173), wherein an end effector (160) of the surgical instrument comprises a first jaw (162) and a second jaw (164), and wherein the parameter corresponds to at least one physical orientation of the end effector [i.e. speed, load or torque applied to the knife by firing rod via motor, distance between jaws, load being applied by instrument via clamping] (Par. 0095, 0133, 0168-0170, 0173); a display screen (604); and a control circuit (603; Par. 0182-0184) coupled to the display screen (Par. 0179), the control circuit configured to: receive video data from the image capture device [i.e. video input (614; Par. 0181)]; receive sensor data associated with the parameter from the sensor (Par. 0179, 0183, 0185); cause the display screen to display a video feed according to the video data received from the image capture device; and cause the display screen to display a graphical representation of the end effector rendered with and along a periphery of the video feed (Par. 0188-0189). Also, Zemlok discloses (Fig. 17) a loading unit (169) may incorporate or be configured to incorporate various end effectors, such as vessel sealing devices, linear stapling devices, circular stapling devices, cutters, etc; and such end effectors may be coupled to endoscopic portion (140) of the surgical instrument (Par. 0064). However, Zemlok fails to explicitly disclose wherein the graphical representation comprises an indication that a surgical operation being performed by the end effector being performed prior to an application of electrosurgical energy.
In the analogous art of vessel sealing and cutter devices, McKenna teaches (Figs. 1-2B) wherein a graphical representation comprises an indication [i.e. LED or image processing device] that a surgical operation being performed by an end effector (105) being performed prior to an application of electrosurgical energy; and wherein the end effector is coupled an endoscopic portion of a surgical instrument [i.e. forceps] (Abstract & Par. 0012, 0036, 0050, 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok to have wherein the graphical representation comprises an indication that a surgical operation being performed by the end effector being performed prior to an application of electrosurgical energy. Doing so would provide a loading unit configured to incorporate an end effector comprising a vessel sealing device and cutter that may be coupled to an endoscopic portion of the surgical instrument, as detailed by Zemlok, that warns a surgeon that cutting blade has been activated independent of electrosurgical energy (Par. 0055), as taught by McKenna.
Regarding claim 30, Zemlok, as modified by McKenna, discloses the display system of claim 27. Zemlok further discloses wherein the control circuit is further configured to cause the display screen to display a second graphical representation corresponding to the at least one physical orientation of the end effector, wherein the at least one physical orientation of the end effector comprises at least one of a firing force of a knife configured to advance through the end effector, a firing speed of the knife configured to advance through the end effector, a distance between a first jaw and a second jaw of the end effector, and a closure force exerted by the first jaw or the second jaw [i.e. speed, load or torque applied to the knife by firing rod via motor, distance between jaws, load being applied by instrument via clamping], or combinations thereof (Par. 0095, 0133, 0168-0170, 0173).
Regarding claim 32, Zemlok, as modified by McKenna, discloses the display system of claim 27. Zemlok further discloses wherein the graphical representation of the parameter is superimposed on the video feed (Par. 0189).
Regarding claim 33, an invention relating to a surgical apparatus, Zemlok discloses (Figs. 1 & 23) a display system (601) communicatively couplable to a surgical instrument (10) and an image capture device [i.e. video means plugged into video output (616; Par. 0181)], the display system comprising: a sensor configured to sense a parameter [i.e. displacement sensor, strain sensor, and/or sensors that detect force exerted on the knife] (Par. Par. 0095, 0133, 0168-0170, 0173), wherein an end effector (160) of the surgical instrument comprises a first jaw (162) and a second jaw (164), and wherein the parameter corresponds to a surgical function performed by an end effector [i.e. speed, load or torque applied to the knife by firing rod via motor, distance between jaws, load being applied by instrument via clamping] (Par. 0095, 0133, 0168-0170, 0173); a display screen (604); and a control circuit (603; Par. 0182-0184) coupled to the display screen (Par. 0179), the control circuit configured to: receive video data from the image capture device [i.e. video input (614; Par. 0181); receive sensor data associated with the parameter from the sensor (Par. 0179, 0183, 0185); cause the display screen to display a video feed according to the video data received from the image capture device; and cause the display screen to display a graphical representation of the parameter rendered with and along a periphery of the video feed (Par. 0188-0189). Also, Zemlok discloses (Fig. 17) a loading unit (169) may incorporate or be configured to incorporate various end effectors, such as vessel sealing devices, linear stapling devices, circular stapling devices, cutters, etc; and such end effectors may be coupled to endoscopic portion (140) of the surgical instrument (Par. 0064). However, Zemlok fails to explicitly disclose wherein the graphical representation comprises an indication that a surgical operation being performed by the end effector being performed prior to an application of electrosurgical energy.
In the analogous art of vessel sealing and cutter devices, McKenna teaches (Figs. 1-2B) wherein a graphical representation comprises an indication [i.e. LED or image processing device] that a surgical operation being performed by an end effector (105) being performed prior to an application of electrosurgical energy; and wherein the end effector is coupled an endoscopic portion of a surgical instrument [i.e. forceps] (Abstract & Par. 0012, 0036, 0050, 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok to have wherein the graphical representation comprises an indication that a surgical operation being performed by the end effector being performed prior to an application of electrosurgical energy. Doing so would provide a loading unit configured to incorporate an end effector comprising a vessel sealing device and cutter that may be coupled to an endoscopic portion of the surgical instrument, as detailed by Zemlok, that warns a surgeon that cutting blade has been activated independent of electrosurgical energy (Par. 0055), as taught by McKenna.
Regarding claim 36, Zemlok, as modified by McKenna, discloses the display system of claim 33. Zemlok further discloses wherein the graphical representation further comprises at least one of a firing force of a knife configured to advance through the end effector, a firing speed of the knife configured to advance through the end effector, and an impedance of a tissue clamped by the end effector or combinations thereof [i.e. speed, load or torque applied to the knife by firing rod via motor, distance between jaws, load being applied by instrument via clamping] (Par. 0095, 0133, 0160-0161, 0168-0170, 0173).
Regarding claim 38, Zemlok, as modified by McKenna, discloses the display system of claim 33. Zemlok further discloses wherein the graphical representation of the parameter is superimposed on the video feed (Par. 0189).
Regarding claim 39, Zemlok, as modified by McKenna, discloses the display system of claim 33. Zemlok further discloses wherein the graphical representation comprises at least one of a graph or an icon [i.e. graphical information] (Par. 0189).
Regarding claim 40, an invention relating to a surgical apparatus, Zemlok discloses (Figs. 1 & 23) a display system (601) communicatively couplable to a surgical instrument (10) and an image capture device [i.e. video means plugged into video output (616; Par. 0181)], the display system comprising: a sensor configured to sense a parameter [i.e. displacement sensor, strain sensor, and/or sensors that detect force exerted on the knife] (Par. Par. 0095, 0133, 0168-0170, 0173), wherein an end effector (160) of the surgical instrument comprises a first jaw (162) and a second jaw (164), and wherein the parameter corresponds to force-to-fire of the end effector [i.e. load or torque applied to the knife by firing rod via motor] (Par. 0095, 0133, 0168-0170, 0173); a display screen (604); and a control circuit (603; Par. 0182-0184) coupled to the display screen (Par. 0179), the control circuit configured to: receive video data from the image capture device [i.e. video input (614; Par. 0181)]; receive sensor data associated with the parameter from the sensor (Par. 0179, 0183, 0185); cause the display screen to display a video feed according to the video data received from the image capture device; and cause the display screen to display a graphical representation of the end effector rendered with and along a periphery of the video feed (Par. 0188-0189). Also, Zemlok discloses (Fig. 17) a loading unit (169) may incorporate or be configured to incorporate various end effectors, such as vessel sealing devices, linear stapling devices, circular stapling devices, cutters, etc; and such end effectors may be coupled to endoscopic portion (140) of the surgical instrument (Par. 0064). However, Zemlok fails to explicitly disclose wherein the graphical representation comprises an indication that a surgical operation being performed by the end effector being performed prior to an application of electrosurgical energy.
In the analogous art of vessel sealing and cutter devices, McKenna teaches (Figs. 1-2B) wherein a graphical representation comprises an indication [i.e. LED or image processing device] that a surgical operation being performed by an end effector (105) being performed prior to an application of electrosurgical energy; and wherein the end effector is coupled an endoscopic portion of a surgical instrument [i.e. forceps] (Abstract & Par. 0012, 0036, 0050, 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok to have wherein the graphical representation comprises an indication that a surgical operation being performed by the end effector being performed prior to an application of electrosurgical energy. Doing so would provide a loading unit configured to incorporate an end effector comprising a vessel sealing device and cutter that may be coupled to an endoscopic portion of the surgical instrument, as detailed by Zemlok, that warns a surgeon that cutting blade has been activated independent of electrosurgical energy (Par. 0055), as taught by McKenna.
Regarding claim 44, Zemlok, as modified by McKenna, discloses the display system of claim 40. Zemlok further discloses wherein the graphical representation of the parameter is superimposed on the video feed (Par. 0189).
Regarding claim 45, Zemlok, as modified by McKenna, discloses the display system of Claim 28. Zemlok further discloses wherein the first sensor is positioned within an instrument mounting portion of the surgical instrument (Par. 0086).
Regarding claim 46, Zemlok, as modified by McKenna, discloses the display system of Claim 28. Zemlok further discloses wherein the first sensor is formed integrally with the end effector of the surgical instrument (Fig. 17; Par. 0170).
Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 2011/0022032) in view of McKenna et al. (US 2010/0256635), as applied to claim 27 above, and further in view of Hannaford et al. (US 2011/0238079), cited in previous office action.
Regarding claims 28-29, Zemlok, as modified by McKenna, discloses the display system of claim 27. Zemlok discloses (Fig. 23) wherein: the sensor comprises a first sensor [i.e. sensors that detect force exerted on the knife]; the display screen comprises a first display screen (604); the graphical representation comprises a first graphical representation; the display system comprises a second sensor [i.e. displacement sensor] configured to sense a second parameter corresponding to a second surgical function performed by the end effector of the surgical instrument [i.e. speed firing rod which corresponds to speed of the knife]; a wearable heads-up display (622) comprises a second display screen (Par. 0095, 0133, 0168-0170, 0173, 0188-0189).
However, Zemlok fails to disclose further comprising a wearable heads-up display comprising the display screen [Claim 28]; wherein: the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed [Claim 29].
In the analogous art of head displays for surgery, Hannaford teaches a wearable heads-up display [i.e. HMD] comprising the display screen [i.e. one of two streams of video displayed]; wherein: the wearable heads-up display comprises a second display screen [i.e. the other of the two streams of video displayed]; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed (Par. 0014, 0066, 0068-0070, 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok, in view of McKenna, to have a wearable heads-up display comprising the display screen [Claim 28]; wherein: the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed [Claim 29]. Doing so would provide a 3-D image of the site (Par. 0012) and provide a clean and informative interface while managing the cognitive load of the surgeon (Par. 0075), as taught by Hannaford.
Claim 31 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 2011/0022032) in view of McKenna et al. (US 2010/0256635), as applied to claim 27 above, and further in view of Burbank (US 2010/0016853), cited in the previous office action.
Regarding claim 31, Zemlok, as modified by McKenna, discloses the display system of claim 27. However, Zemlok fails to disclose further comprising: an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system.
In the same field of endeavor, which is surgical instruments, Burbank teaches (Figs. 1 & 5A-B) an adapter (510) configured to couple a surgical instrument (150) to a robotic system (100; Par. 0025 & 0046), the adapter comprising a rotatable body (512-514) configured to engage with a mounting portion (110) of the surgical instrument (Fig. 5B; Par. 0051-0052): wherein movement of the rotatable body is configured to cause articulation [i.e. pitch] of the end effector when the mounting portion of the surgical instrument is coupled to the adapter (Par. 0041, 0045, 0051); wherein a display system (140) is coupled to the robotic system (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok, in view of McKenna, to have an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system. Doing so would provide specific degrees of freedom for movement of the effector (Par. 0003), as taught by Burbank.
Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 2011/0022032) in view of McKenna et al. (US 2010/0256635), as applied to claim 33 above, and further in view of Hannaford et al. (US 2011/0238079), cited in previous office action.
Regarding claims 34-35, Zemlok, as modified by McKenna, discloses the display system of claim 33. Zemlok discloses (Fig. 23) wherein: the sensor comprises a first sensor [i.e. sensors that detect force exerted on the knife]; the display screen comprises a first display screen (604); the graphical representation comprises a first graphical representation; the display system comprises a second sensor [i.e. displacement sensor] configured to sense a second parameter corresponding to a second surgical function performed by the end effector of the surgical instrument [i.e. speed firing rod which corresponds to speed of the knife]; a wearable heads-up display (622) comprises a second display screen (Par. 0095, 0133, 0168-0170, 0173, 0188-0189).
However, Zemlok fails to disclose further comprising a wearable heads-up display comprising the display screen [Claim 34]; wherein: the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed [Claim 35].
In the analogous art of head displays for surgery, Hannaford teaches a wearable heads-up display [i.e. HMD] comprising the display screen [i.e. one of two streams of video displayed]; wherein: the wearable heads-up display comprises a second display screen [i.e. the other of the two streams of video displayed]; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed (Par. 0014, 0066, 0068-0070, 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok, in view of McKenna, to have a wearable heads-up display comprising the display screen [Claim 34]; wherein: the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed [Claim 35]. Doing so would provide a 3-D image of the site (Par. 0012) and provide a clean and informative interface while managing the cognitive load of the surgeon (Par. 0075), as taught by Hannaford.
Claim 37 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 2011/0022032) in view of McKenna et al. (US 2010/0256635), as applied to claim 33 above, and further in view of Burbank (US 2010/0016853), cited in the previous office action.
Regarding claim 37, Zemlok, as modified by McKenna, discloses the display system of claim 33. However, Zemlok fails to disclose further comprising: an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system.
In the same field of endeavor, which is surgical instruments, Burbank teaches (Figs. 1 & 5A-B) an adapter (510) configured to couple a surgical instrument (150) to a robotic system (100; Par. 0025 & 0046), the adapter comprising a rotatable body (512-514) configured to engage with a mounting portion (110) of the surgical instrument (Fig. 5B; Par. 0051-0052): wherein movement of the rotatable body is configured to cause articulation [i.e. pitch] of the end effector when the mounting portion of the surgical instrument is coupled to the adapter (Par. 0041, 0045, 0051); wherein a display system (140) is coupled to the robotic system (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok, in view of McKenna, to have an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system. Doing so would provide specific degrees of freedom for movement of the effector (Par. 0003), as taught by Burbank.
Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 2011/0022032) in view of McKenna et al. (US 2010/0256635), as applied to claim 40 above, and further in view of Hannaford et al. (US 2011/0238079), cited in previous office action.
Regarding claims 41-42, Zemlok, as modified by McKenna, discloses the display system of claim 40. Zemlok discloses (Fig. 23) wherein: the sensor comprises a first sensor [i.e. sensors that detect force exerted on the knife]; the display screen comprises a first display screen (604); the graphical representation comprises a first graphical representation; the display system comprises a second sensor [i.e. displacement sensor] configured to sense a second parameter corresponding to a second surgical function performed by the end effector of the surgical instrument [i.e. speed firing rod which corresponds to speed of the knife]; a wearable heads-up display (622) comprises a second display screen (Par. 0095, 0133, 0168-0170, 0173, 0188-0189).
However, Zemlok fails to disclose further comprising a wearable heads-up display comprising the display screen [Claim 41]; wherein: the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed [Claim 42].
In the analogous art of head displays for surgery, Hannaford teaches a wearable heads-up display [i.e. HMD] comprising the display screen [i.e. one of two streams of video displayed]; wherein: the wearable heads-up display comprises a second display screen [i.e. the other of the two streams of video displayed]; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed (Par. 0014, 0066, 0068-0070, 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok, in view of McKenna, to have a wearable heads-up display comprising the display screen [Claim 41]; wherein: the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed [Claim 42]. Doing so would provide a 3-D image of the site (Par. 0012) and provide a clean and informative interface while managing the cognitive load of the surgeon (Par. 0075), as taught by Hannaford.
Claim 43 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 2011/0022032) in view of McKenna et al. (US 2010/0256635), as applied to claim 40 above, and further in view of Burbank (US 2010/0016853), cited in the previous office action.
Regarding claim 43, Zemlok, as modified by McKenna, discloses the display system of claim 40. However, Zemlok fails to disclose further comprising: an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system.
In the same field of endeavor, which is surgical instruments, Burbank teaches (Figs. 1 & 5A-B) an adapter (510) configured to couple a surgical instrument (150) to a robotic system (100; Par. 0025 & 0046), the adapter comprising a rotatable body (512-514) configured to engage with a mounting portion (110) of the surgical instrument (Fig. 5B; Par. 0051-0052): wherein movement of the rotatable body is configured to cause articulation [i.e. pitch] of the end effector when the mounting portion of the surgical instrument is coupled to the adapter (Par. 0041, 0045, 0051); wherein a display system (140) is coupled to the robotic system (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zemlok, in view of McKenna, to have an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system. Doing so would provide specific degrees of freedom for movement of the effector (Par. 0003), as taught by Burbank.
Response to Arguments
Applicant's arguments filed 09/22/22 have been fully considered but they are not persuasive. 
Applicant argues that previously cited prior art reference Zemlok offers no indication that the "graphical information" is derived from the sensors described in Paras. [0095], [0133], [0168]-[0170], and [0173], as relied upon by the Office Action. As such, Zemlok fails to teach or suggest each and ever feature recited by Claim 27. Examiner respectfully disagrees. 
Previously cited prior art referenced Zemlok offer an indication that the "graphical information" is derived from the sensors described in Paras. [0095], [0133], [0168]-[0170], and [0173], see paragraphs 0179, 0183, 0185, and 0188-0189, which were detailed in the previous office action. Specifically, these paragraphs divulge that he feedback data includes information supplied by the sensors disposed within the instrument and the like, and the microcontroller may also be connected to one or more of the sensors of the instrument discussed above. Furthermore, the paragraphs divulge modules process the output of the microcontroller for display and overlays text and/or graphical information from the feedback controller over other video images received from the surgical site via cameras disposed therein.
Applicant’s remaining arguments, see page 8, filed 09/22/22, with respect to the rejections of claims 27, 33, and 40 and respective dependent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly cited prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art references Ullrich, Goldberg, Curtis, and Latterell all teach or suggest the graphical representation comprises an indication that a surgical operation being performed by the end effector being performed prior to an application of electrosurgical energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771                                                                                                                                                                                         
	
	/C.U.I/               Examiner, Art Unit 3771